Thomas, J.
(concurring):
The defendant, it must be assumed, represented that she, in the purity of wedlock, had given birth to her child, and thereby induced the plaintiff to enter into the contract of marriage. In fact, for eight years she had been the mistress of another, and in such offensive state became the mother of an illegitimate child. • Hence the plaintiff became the husband of an.unchaste woman, and the stepfather of a bastard, whereby his family life was tainted in its most intimate relations. Presumptively a man would abhor such marriage, not only on account of the personal society into which it would bring him and his offspring if such there should be, with the accompanying impairment or destruction of the sacred love and respect that justify marriage, but also on account of the obloquy and social ostracism that the connection upon exposure might entail. I can conceive of no more distressing affront to the sensibilities, nor more profound injury to the sanctity of the marriage relation; and where it is effected by actual fraudulent representation that the woman is pure and thechild legitimate, the court should not hesitate to relieve the person who has been led into the most inviolable of all personal contracts.